PER CURIAM:
This claim was submitted to the Court for decision upon a tipulation entered into by claimant and counsel for respondent wherein certain facts and circumstances of the claim were set forth as follows:
1. In 1977, respondent completed a construction project on Dents Run Road, Granville, Monongalia County. This construction project caused continual flooding problems onto claimants’ real property. In addition, the continuing flooding damaged a house located on claimants’ real property.
2. As a result of this incident, claimants’ real property and house sustained damage in the sum of $25,000.00. However, claimants agreed to relinquish and settle this claim against respondent for the sum of $5,000.00.
3. During the time period in question, respondent bore some responsibility for not maintaining Dents Run Road, Granville in Monongalia County in a reasonably safe condition.
4. Respondent agrees that the amount of damages as agreed to by claimants is fair and reasonable.
The Court has reviewed the facts of this claim as stated in the Stipulation, and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of Dents Run Road, Granville, Monongalia County during the time period in question; that the negligence of respondent was the proximate cause of the damages sustained to claimants’ property; and that the amount of the damages agreed to by the parties is fair and reasonable.
Accordingly, the Court makes an award in the amount of $5,000.00 to claimants.
Award of $5,000.00.